Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 2-11 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 10-11
Regarding claim 10, the prior art of record, Orthlieb et al. (US 20150270743) discloses a method for controlling the supply and distribution of backup electrical power determine when backup power is needed and allocates available backup power among connected devices in a power outage. Batteries may be used as an energy storage subsystem, and may backup a home heating plant and other devices based on a dual set of user-established priorities that may change during power blackouts and brownouts as the amount of stored energy decreases (Orthlieb, see Fig. 2, [0014]-[0015], [0036], [0068] and [0097]). Barr et al. (US 20050203761) discloses a power pricing plan rack equipment control method is utilized to control operation of rack equipment. A power pricing plan for operating the rack equipment is established. The rack equipment is operated in accordance with the power pricing plan (Barr, see [0012]-[0029]). Shaw (US 8924781) discloses when utility power is lost, the power policy manager may detect that the data center is switching to generator power, and may have knowledge of the capacity of those generators. If the capacity is less than the maximal power load of the data center, the power policy manager may shed load by throttling equipment in the data center to lower power levels. The policy may specify which pieces of equipment are to be throttled. When utility power is restored, the throttling of the equipment may be removed by the power policy manager (Shaw, see col. 1 lines 47-49 and col. 4 lines 13-54).
However, regarding claim 10, the combination of prior arts does not describe:
receiving, by the power management system, a plurality of parameter sets for the sub- systems, wherein each of the parameter sets comprises: a first parameter indicting a priority of a respective sub-system relative to the other sub-systems, a second parameter indicating an amount of heat dissipated by the respective sub-system during operation, and a third parameter indicating a temperature requirement associated with the respective sub-system; controlling, by the power management system based on the sensor data and the parameter sets, a delivery of electrical power from the primary power source and the secondary power source to the environmental regulation system and the sub-systems; and controlling, by the power management system based on the sensor data and the parameter sets, a consumption of electrical power by the environmental regulation system and the sub- systems, wherein controlling the consumption of electrical power by the environmental regulation system and the sub-systems comprises: determining, based on the sensor data, an interruption of electrical power supplied by the primary power source; determining, based on the data, that electrical power supplied by the secondary power source is sufficient to operate the environmental regulation system; and responsive to determining the interruption of electrical power supplied by the primary power source and determining that electrical power supplied by the secondary power source is sufficient to operate the environmental regulation system, performing at least one of: increasing a temperature setting of the environmental regulation system, or reducing a consumption of electrical power by a subset of the sub-systems

Claims 2-6 and 15-23
Regarding claim 19, the prior art of record, Orthlieb et al. (US 20150270743) discloses a method for controlling the supply and distribution of backup electrical power determine when backup power is needed and allocates available backup power among connected devices in a power outage. Batteries may be used as an energy storage subsystem, and may backup a home heating plant and other devices based on a dual set of user-established priorities that may change during power blackouts and brownouts as the amount of stored energy decreases (Orthlieb, see Fig. 2, [0014]-[0015], [0036], [0068] and [0097]). Barr et al. (US 20050203761) discloses a power pricing plan rack equipment control method is utilized to control operation of rack equipment. A power pricing plan for operating the rack equipment is established. The rack equipment is operated in accordance with the power pricing plan (Barr, see [0012]-[0029]). Shaw (US 8924781) discloses when utility power is lost, the power policy manager may detect that the data center is switching to generator power, and may have knowledge of the capacity of those generators. If the capacity is less than the maximal power load of the data center, the power policy manager may shed load by throttling equipment in the data center to lower power levels. The policy may specify which pieces of equipment are to be throttled. When utility power is restored, the throttling of the equipment may be removed by the power policy manager (Shaw, see col. 1 lines 47-49 and col. 4 lines 13-54).
However, regarding claim 10, the combination of prior arts does not describe:
receiving, by a power management system, sensor data regarding an operation of a primary power source, a secondary power source, an environmental regulation system, and a plurality of electrically-powered sub-systems; receiving, by the power management system, a plurality of parameter sets for the sub- systems, wherein each of the parameter sets comprises: a first parameter indicting a priority of a respective sub-system relative to the other sub-systems, a second parameter indicating an amount of heat dissipated by the respective sub-a third parameter indicating a temperature requirement associated with the respective sub-system, at least one of: a fourth parameter indicting a number of users of the respective sub- system, a fifth parameter indicating a location of the respective sub-system, or a sixth parameter indicating a type of service provided by the respective sub-system; controlling, by the power management system based on the sensor data and the parameter sets, a delivery of electrical power from the primary power source and the secondary power source to the environmental regulation system and the sub-systems; and controlling, by the power management system based on the sensor data and the parameter sets, a consumption of electrical power by the environmental regulation system and the sub-systems


Claim 24
Regarding claim 24, the prior art of record, Orthlieb et al. (US 20150270743) discloses a system for operating a method for controlling the supply and distribution of backup electrical power determine when backup power is needed and allocates available backup power among connected devices in a power outage. Batteries may be used as an energy storage subsystem, and may backup a home heating plant and other devices based on a dual set of user-established priorities that may change during power blackouts and brownouts as the amount of stored energy decreases (Orthlieb, see Fig. 2, [0014]-[0015], [0036], [0068] and [0097]). Barr et al. (US 20050203761) discloses a power pricing plan rack equipment control system is utilized to control operation of rack equipment. A power pricing plan for operating the rack equipment is established. The rack equipment is operated in accordance with the power pricing plan (Barr, see [0012]-[0029]). Shaw (US 8924781) discloses when utility power is lost, the power policy manager may detect that the data center is switching to generator power, and may have knowledge of the capacity of those generators. If the capacity is less than the maximal power load of the data center, the power policy manager may shed load by throttling equipment in the data center to lower power levels. The policy may specify which pieces of equipment are to be throttled. When utility power is restored, the throttling of the equipment may be removed by the power policy manager (Shaw, see col. 1 lines 47-49 and col. 4 lines 13-54).
However, regarding claim 24, the combination of prior arts does not describe:
receiving sensor data regarding an operation of a primary power source, a secondary power source, an environmental regulation system, and a plurality of electrically-powered sub-systems; receiving a plurality of parameter sets for the sub-systems, wherein each of the parameter sets comprises: a first parameter indicting a priority of a respective sub-system relative to the other sub-systems, a second parameter indicating an amount of heat dissipated by the respective sub-system, a third parameter indicating a temperature requirement associated with the respective sub-system, and at least one of: a fourth parameter indicting a number of users of the respective sub-system, a fifth parameter indicating a location of the respective sub-system, or a sixth parameter indicating a type of service provided by the respective sub-system; controlling, based on the sensor data and the parameter sets, a delivery of electrical power from the primary power source and the secondary power source to the environmental regulation system and the sub-systems, and controlling, based on the sensor data and the parameter sets, a consumption of electrical power by the environmental regulation system and the sub-systems

Claim 25
Regarding claim 25, the prior art of record, Orthlieb et al. (US 20150270743) discloses a CRM for operating a method for controlling the supply and distribution of backup electrical power determine when backup power is needed and allocates available backup power among connected devices in a power outage. Batteries may be used as an energy storage subsystem, and may backup a home heating plant and other devices based on a dual set of user-established priorities that may change during power blackouts and brownouts as the amount of stored energy decreases (Orthlieb, see Fig. 2, [0014]-[0015], [0036], [0068] and [0097]). Barr et al. (US 20050203761) discloses a power pricing plan rack equipment control CRM is utilized to control operation of rack equipment. A power pricing plan for operating the rack equipment is established. The rack equipment is operated in accordance with the power pricing plan (Barr, see [0012]-[0029]). Shaw (US 8924781) discloses when utility power is lost, the power policy manager may detect that the data center is switching to generator power, and may have knowledge of the capacity of those generators. If the capacity is less than the maximal power load of the data center, the power policy manager may shed load by throttling equipment in the data center to lower power levels. The policy may specify which pieces of equipment are to be throttled. When utility power is restored, the throttling of the equipment may be removed by the power policy manager (Shaw, see col. 1 lines 47-49 and col. 4 lines 13-54).
However, regarding claim 25, the combination of prior arts does not describe:
receiving sensor data regarding an operation of a primary power source, a secondary power source, an environmental regulation system, and a plurality of electrically-powered sub- systems; receiving a plurality of parameter sets for the sub-systems, wherein each of the parameter sets comprises: a first parameter indicting a priority of a respective sub-system relative to the other sub-systems, a second parameter indicating an amount of heat dissipated by the respective sub- system, a third parameter indicating a temperature requirement associated with the respective sub-system, and at least one of: a fourth parameter indicting a number of users of the respective sub- system, a fifth parameter indicating a location of the respective sub-system, or a sixth parameter indicating a type of service provided by the respective sub-system; controlling, based on the sensor data and the parameter sets, a delivery of electrical power from the primary power source and the secondary power source to the environmental regulation system and the sub-systems, and controlling, based on the sensor data and the parameter sets, a consumption of electrical power by the environmental regulation system and the sub-systems
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117